MEMORANDUM **
Eddie Lee Franklin appeals from the 140-month sentence imposed following his guilty-plea conviction for bank robbery, in violation of 18 U.S.C. § 2113(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Franklin contends that the district court abused its discretion by applying the career offender sentencing range corresponding to U.S.S.G. § 4Bl.l(b)(c), that the court abused its discretion by sentencing him within a range which included the career offender enhancement, and that the court failed to consider his abusive childhood. We conclude that the district court did not commit procedural error, and that the sentence is substantively reasonable. See United States v. Stoterau, 524 F.3d 988, 999-1002 (9th Cir.2008).
Franklin also contends for the first time in his reply brief that, because the district court granted a criminal history category variance, he was statutorily ineligible for the career offender enhancement. We decline to address this contention. See United States v. Puerta, 982 F.2d 1297, 1300 n. 1 (9th Cir.1992).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.